                            Case 18-10512-KBO          Doc 2245         Filed 01/07/21        Page 1 of 8



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                           )
                 In re:                                                    )     Chapter 11
                                                                           )
                 Zohar III, Corp., et al.,1                                )     Case No. 18-10512 (KBO)
                                                                           )
                                                   Debtors.                )     Jointly Administered
                                                                           )
                                                                           )

                                                  CERTIFICATE OF SERVICE

                          I, Chad Corazza, hereby certify that on January 6, 2021, I caused a copy of the

             foregoing documents, Declaration of Fred Vescio in Support of the Application of the

             Debtors for Entry of an Order Pursuant to 11 U.S.C. §§ 327(a) and 328(a), Fed. R. Bankr.

             P. 2014 and 5002, and Local Rules 2014-1 and 2016-2(h) Authorizing Retention and

             Employment of Houlihan Lokey Capital, Inc. as Financial Advisor and Investment Banker to

             the Debtors Nunc Pro Tunc to December 1, 2019 [Docket No. 2236] and Application of

             Houlihan Lokey Capital, Inc. for Approval of Financing Transaction Fee for Services

             Rendered as Financial Advisor and Investment Banker to the Debtors [Docket No. 2237], to

             be served upon the below counsel in the manner indicated below:




             1
               The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
             Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
             (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
             Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
27564291.1
                   Case 18-10512-KBO       Doc 2245     Filed 01/07/21   Page 2 of 8


             Norman L. Pernick, Esq.                            Randy M. Mastro, Esq.
             Cole Schotz P.C.                                   Matt J. Williams, Esq.
             500 Delaware Avenue, Suite 1410                    Mary Beth Maloney, Esq.
             Wilmington, DE 19801                               Gibson, Dunn & Crutcher LLP
             npernick@coleschotz.com                            200 Park Avenue
             (Patriarch Entities)                               New York, NY10166-0193
             Email                                              rmastro@gibsondunn.com
                                                                mjwilliams@gibsondunn.com
                                                                mmaloney@gibsondunn.com
                                                                (Patriarch Entities)
                                                                Email

             Robert Klyman, Esq.                                Monica K. Loseman, Esq.
             Gibson, Dunn & Crutcher LLP                        Gibson, Dunn & Crutcher LLP
             333 South Grand Avenue                             1801 California Street, Suite 4200
             Los Angeles, CA 90071-3197                         Denver, CO 80202-2642
             rklyman@gibsondunn.com                             mloseman@gibsondunn.com
             (Patriarch Entities)                               (Patriarch Entities)
             Email                                              Email


             Kenneth J. Nachbar, Esq.                           Michael Carlinksy, Esq.
             Robert J. Dehney, Esq.                             Jonathan E. Pickhardt, Esq.
             Megan Ward Cascio, Esq.                            Benjamin Finestone, Esq.
             Matthew B. Harvey, Esq.                            Ellison Ward Merkel, Esq.
             Lauren Neal Bennett, Esq.                          Blair Adams, Esq.
             Morris Nichols Arsht & Tunnell                     Quinn Emanuel Urquhart & Sullivan, LLP
             1201 North Market Street, 16th Floor               51 Madison Avenue, 22nd Floor
             P.O. Box 1347                                      New York, NY 10010
             Wilmington, DE 19899-1347                          michaelcarlinsky@quinnemanuel.com
             knachbar@mnat.com                                  jonpickhardt@quinnemanuel.com
             rdehney@mnat.com                                   benjaminfinestone@quinnemanuel.com
             mcascio@mnat.com                                   ellisonmerkel@quinnemanuel.com
             mharvey@mnat.com                                   blairadams@quinnemanuel.com
             lbennett@mnat.com                                  (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)           Email
             Email




27564291.1
                    Case 18-10512-KBO           Doc 2245   Filed 01/07/21   Page 3 of 8


             Gregory M. Petrick, Esq.                              Brian J. Lohan, Esq.
             Jonathan M. Hoff, Esq.                                Ginger Clements, Esq.
             Ingrid Bagby, Esq.                                    Arnold & Porter Kaye Scholer LLP
             Michele C. Maman, Esq.                                70 West Madison Street, Suite 4200
             Cadwalader, Wickersham & Taft LLP                     Chicago, IL 60602-4231
             200 Liberty Street                                    brian.lohan@arnoldporter.com
             New York, NY 10281                                    ginger.clements@arnoldporter.com
             gregory.petrick@cwt.com                               (Certain Holders of Notes Issued by Zohar III,
             jonathan.hoff@cwt.com                                 Limited)
             ingrid.bagby@cwt.com                                  Email
             michele.maman@cwt.com
             (MBIA Insurance Company)
             Email

             Internal Revenue Service                              Secretary of State
             Centralized Insolvency Operation                      Corporations Franchise Tax
             2970 Market Street                                    P.O. Box 898
             P.O. Box 7346                                         Dover, DE 19903
             Philadelphia, PA 19101-7346                           (Secretary of State)
             (Internal Revenue Service)                            First Class Mail
             First Class Mail

             Secretary of Treasury                                 Michael B. Mukasey, Esq.
             Attn: Bankruptcy Department                           U.S. Attorney General
             820 Silver Lake Blvd., Suite 100                      Department of Justice
             Dover, DE 19904                                       Commerical Litigation Branch
             (Secretary of Treasury)                               950 Pennsylvania Avenue, N.W.
             First Class Mail                                      Washington, DC 20530-0001
                                                                   (U.S. Attorney General)
                                                                   First Class Mail

             Ellen W. Slights, Esq.                                Securities & Exchange Commission
             Assistant United States Attorney                      Secretary of Treasury
             U.S. Attorney’s Office                                100 F Street, NE
             1007 North Orange Street, Suite 700                   Washington, DC 20549
             P.O. Box 2046                                         secbankruptcy@sec.gov
             Wilmington, DE 19899-2046                             (Securities & Exchange Commission)
             ellen.slights@usdoj.gov                               Email
             (U.S. Attorney’s Office)
             Email




27564291.1
                    Case 18-10512-KBO         Doc 2245   Filed 01/07/21   Page 4 of 8


             Securities & Exchange Commission                    Delaware Attorney General
             Attn: Bankruptcy Department                         Attn: Bankruptcy Department
             Brookfiled Place                                    Carvel State Office Building
             200 Vesey Street, Suite 400                         820 N. French Street, 6th Floor
             New York, NY 10281-1022                             Wilmington, DE 19801
             bankruptcynoticeschr@sec.gov                        (Delaware Attorney General)
             nyrobankruptcy@sec.gov                              Hand Delivery
             (Securities & Exchange Commission)
             Email

             Juliet M. Sarkessian, Esq.                          Delaware Division of Revenue
             Office of the United States Trustee                 Attn: Zillah Frampton
             U.S. Department of Justice                          820 N. French Street
             844 King Street, Suite 2207                         Wilmington, DE 19801
             Lockbox #15                                         (Delaware Division of Revenue)
             Wilmington, DE 19801                                Hand Delivery
             juliet.m.sarkessian@usdoj.gov
             (U.S. Trustee)
             Email

             U.S. Bank National Association                      John W. Weiss, Esq.
             Attn: CDO Group-Ref.: Zohar III, Limited            Brett D. Jaffe, Esq.
             190 LaSalle St., 8th Floor                          Alexander Lorenzo, Esq.
             Chicago, IL 60603                                   Elizabeth Buckel, Esq.
             (U.S. Bank National Association)                    Alston & Bird LLP
             First Class Mail                                    90 Park Avenue, 15th Floor
                                                                 New York, NY 10016-1387
                                                                 john.weiss@alston.com
                                                                 brett.jaffe@alston.com
                                                                 alexander.lorenzo@alston.com
                                                                 elizabeth.buckel@alston.com
                                                                 (U.S. Bank National Assocation)
                                                                 Email

             Elizabeth LaPuma, Esq.                              Alvarez & Marsal Zohar Management, LLC
             Alvarez & Marsal Zohar Management, LLC              Attention: General Counsel
             600 Madison Ave.                                    600 Madison Ave.
             New York, NY 10022                                  New York, NY 10022
             elapuma@alvarezandmarsal.com                        (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)            First Class Mail
              Email




27564291.1
                    Case 18-10512-KBO           Doc 2245      Filed 01/07/21   Page 5 of 8


             Jonathan T. Edwards, Esq.                                Laura Davis Jones, Esq.
             Alston & Bird LLP                                        Timothy P. Cairns, Esq.
             One Atlantic Center                                      Pachulski Stang Ziehl & Jones, LLP
             1201 West Peachtree Street                               919 N. Market Street, 17th Floor
             Atlanta, GA 30309-3424                                   P.O. Box 8705
             jonathan.edwards@alston.com                              Wilmington, DE 19899-87055
             (U.S. Bank National Assocation)                          ljones@pszjlaw.com
             Email                                                    tcairns@pszjlaw.com
                                                                      (MBIA Insurance Company)
                                                                      Email

             James D. Herschlein Esq.                                 Matthew P. Ward, Esq.
             Jeffrey A. Fuisz, Esq.                                   Morgan L. Patterson, Esq.
             Erik Walsh, Esq.                                         Womble Bond Dickinson (US) LLP
             Arnold & Porter Kaye Scholer LLP                         1313 North Market Street, Suite 1200
             250 West 55th Street                                     Wilmington, DE 19801
             New York, NY 10119-9710                                  matthew.ward@wbd-us.com
             james.herschlein@arnoldporter.com                        morgan.patterson@wbd-us.com
             jeffrey.fuisz@arnoldporter.com                           (Certain Holders of Notes Issued by Zohar III,
             erik.walsh@arnoldporter.com                              Limited)
             (Certain Holders of Notes Issued by Zohar III,           Email
             Limited)
             Email

             Josef W. Mintz, Esq.                                     Rick Antonoff, Esq.
             Blank Rome LLP                                           Blank Rome LLP
             1201 N. Market Street, Suite 800                         1271 Avenue of the Americas
             Wilmington, DE 19801                                     New York, NY 10020
             mintz@blankrome.com                                      rantonoff@blankrome.com
             (Blank Rome LLP)                                         (Blank Rome LLP)
             Email                                                    Email

             Joseph J. Farnan, Jr., Esq.                              Mark D. Collins, Esq.
             Farnan LLP                                               Brett M. Haywood, Esq.
             919 North Market Street, 12th Floor                      Richards, Layton & Finger, P.A.
             Wilmington, DE 19801                                     One Rodney Square
             farnan@farnanlaw.com                                     920 North King Street
             (Independent Director)                                   Wilmington, DE 19801
             Email                                                    collins@rlf.com
                                                                      haywood@rlf.com
                                                                      (Ankura Trust)
                                                                      Email




27564291.1
                   Case 18-10512-KBO           Doc 2245   Filed 01/07/21   Page 6 of 8


             Dennis F. Dunne, Esq.                                Debora A. Hoehne, Esq.
             Andrew Harmeyer, Esq.                                Michael Godbe, Esq.
             Milbank LLP                                          Weil, Gotshal & Manges LLP
             55 Hudson Yards                                      767 Fifth Avenue
             New York, NY 10001                                   New York, NY 10153
             ddunne@milbank.com                                   debora.hoehne@weil.com
             aharmeyer@milbank.com                                michael.godbe@weil.com
             (Ankura Trust)                                       (Culligan)
             Email                                                Email

             Zachary I. Shapiro, Esq.                             Daniel N. Brogan, Esq.
             Brendan J. Schlauch, Esq.                            Sophie E. Macon, Esq.
             Richards, Layton & Finger, P.A.                      Bayard, P.A.
             One Rodney Square                                    600 North King Street, Suite 400
             920 North King Street                                Wilmington, DE 19801
             Wilmington, DE 19801                                 dbrogan@bayardlaw.com
             shapiro@rlf.com                                      smacon@bayardlaw.com
             schlauch@rlf.com                                     (Dura)
             (Culligan)                                           Email
             Email

             James H.M. Sprayregen, P.C.                          Christopher Marcus, P.C.
             Ryan B. Bennett, P.C.                                Kirkland & Ellis LLP
             Stephen C. Hackney, P.C.                             601 Lexington Avenue
             Gregory F. Pesce                                     New York, NY 10022
             Kirkland & Ellis LLP                                 christopher.marcus@kirkland.com
             300 North LaSalle Street                             (Dura)
             Chicago, IL 60654                                    Email
             james.sprayregen@kirkland.com
             ryan.bennett@kirkland.com
             stephen.hackney@kirkland.com
             gregory.pesce@kirkland.com
             (Dura)
             Email




27564291.1
                   Case 18-10512-KBO      Doc 2245   Filed 01/07/21   Page 7 of 8


             Adam J. Greene, Esq.                            Theresa Trzaskoma, Esq.
             Steven B. Eichel, Esq.                          Michael Tremonte, Esq.
             Robinson Brog Leinwand Greene                   Jennifer X. Luo, Esquire
             Genovese & Gluck P.C.                           Alexandra G. Elenowitz-Hess, Esq.
             875 Third Avenue, 9th Floor                     Vikram Shah, Esq.
             New York, NY 10022                              Ryan Pollock, Esq.
             ajg@robinsonbrog.com                            Justin Gunnell, Esq.
             se@robinsonbrog.com                             Sher Tremonte LLP
             (Vik Jindal)                                    90 Broad Street, 23rd Floor
             Email                                           New York, NY 10004
                                                             TTrzaskoma@shertremonte.com
                                                             mtremonte@shertremonte.com
                                                             jluo@shertremonte.com
                                                             ahess@shertremonte.com
                                                             vshah@shertremonte.com
                                                             rpollock@shertremonte.com
                                                             jgunnell@shertremonte.com
                                                             dberger@abv.com
                                                             jcraig@abv.com
                                                             lpincus@abv.com
                                                             (Patriarch Entities)
                                                             Email

             Evelyn J. Meltzer                               Todd A. Feinsmith
             Troutman Pepper Hamilton Sanders LLP            Troutman Pepper Hamilton Sanders LLP 19th
             Hercules Plaza, Suite 5100                      Floor, High Street Tower
             1313 Market Street, P.O. Box 1709               125 High Street
             Wilmington, DE 19899-1709                       Boston, MA 02110-2736
             Evelyn.meltzer@troutman.com                     Todd.feinsmith@troutman.com
             (RM Technologies, Inc.)                         (RM Technologies, Inc.)
             Email                                           Email

             James D. Rosener                                Robert M. Hirsh
             Troutman Pepper Hamilton Sanders LLP            Phillip Khezri
             The New York Times Building                     Lowenstein Sandler LLP
             37th Floor                                      1251 Avenue of the Americas
             620 Eighth Avenue                               New York, NY 10020
             New York, NY 10018-1405                         rhirsh@lowenstein.com
             James.rosener@troutman.com                      pkhezri@lowenstein.com
             (RM Technologies, Inc.)                         (JMB Capital)
             Email                                           Email




27564291.1
                    Case 18-10512-KBO          Doc 2245   Filed 01/07/21     Page 8 of 8


             Frederick B. Rosner                                  Juliet M. Sarkessian
             Jason A. Gibson                                      211 East Meade St.
             The Rosner Law Group LLC                             Philadelphia, PA 19118
             824 N. Market Street, Suite 810                      (U.S. Trustee)
             Wilmington, DE 19801                                 First Class Mail
             rosner@teamrosner.com
             gibson@teamrosner.com
             (JMB Capital)
             Email


                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                 /s/ Chad Corazza
                                                Chad Corazza, Paralegal
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253




27564291.1
